DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An (US Publication 2012/0104732).
In regards to claims 1-16 and 18-20, An discloses the claimed limitations including an airbag system for a vehicle, comprising:
an airbag chute module (2) which forms a guide to direct an airbag deployment provided with a through-opening,
a deployment panel (100) being movable between a through-opening closing position in which said deployment panel covers at least partially the through-opening 
at least a flexible retention net (200) comprising a first plane-portion (210) disposed within the airbag chute module, a second plane-portion (215) disposed within the deployment panel and a third portion (230,240) which extends from the first plane-portion and the second plane-portion,
wherein the third portion of the flexible retention net comprises an overmolded area (Reference is made to Paragraphs 0045-0046);
wherein the third portion of the flexible retention net is overmolded by a body (110) distinct (Examiner notes that distinct does not mean completely separate) from the airbag chute module and the deployment panel;
wherein the body is integral with the deployment panel and the airbag chute module (Reference is made to Figures 3-5B);
 wherein the third portion of the flexible retention net (200) is overmolded by a body (110) and the overmolded body is integral with the deployment panel (100) and the airbag chute module (via 215);
wherein the third portion of the flexible retention net is configured to allow a rotation of the deployment panel with respect to the airbag chute module around an axis which is substantially parallel to an intersection line between the first plane-portion and the second plane-portion of the flexible retention net;
wherein the first plane-portion, the second plane-portion and the third portion of the flexible retention net form a T-shape (Reference is made to Figures 3, 5A and 5B);

wherein the rib extends away from the airbag chute module and the deployment panel except proximate the intersection line (Reference is made to Figures 3-5B);
wherein: the rib has a first lateral face and a second lateral face opposite to the first lateral face, the first lateral face is adjacent to an internal face of the airbag chute module, the second lateral face is adjacent to an internal face of the deployment panel, the first lateral face forms an angle with the internal face of the airbag chute module which is not less than 10 degrees, and the second lateral face forms an angle with the internal face of the deployment panel which is not less than 10 degrees (Reference is made to Figures 3-5B);
wherein: the rib has a first lateral face and a second lateral face opposite to the first lateral face, the first lateral face is adjacent to an internal face of the airbag chute module, the second lateral face is adjacent to an internal face of the deployment panel, the first lateral face is away from the internal face of the airbag chute module, except along a first junction line, and the second lateral face is away from the internal face of the deployment panel, except along a second junction line (Reference is made to Figures 3-5B);
wherein the third portion of the flexible retention net corresponds to a folded portion of the flexible retention net;

wherein the third portion has its greatest dimension in the longitudinal direction (Reference is made to Figure 2);
wherein the overmolded area extends at least on half of the third portion of the flexible retention net along a deployment direction;
wherein the overmolded area extends on the entire third portion of the flexible retention net along a deployment direction;
wherein the deployment direction is substantially perpendicular to a longitudinal direction along which the third portion of the flexible retention net has its greatest dimension (Reference is made to Figure 2);
trim assembly comprising an airbag system according to claim 1;
comprising: i) providing the flexible retention net, and ii) achieving the airbag chute module, the deployment panel and a body by overmolding the flexible retention net with melted material, the first plane-portion of the flexible retention net being within the airbag chute module, the second plane-portion of the flexible retention net being within the deployment panel, and the third portion of the flexible retention net being overmolded by the body;
further comprising folding the retention net in the third portion before overmolding (Reference is made to Paragraphs 0014-0019).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over An in view of Brunet (US Patent 8,424,905).
In regards to claim 17, An discloses the claimed limitations excluding the third portion of the flexible retention net comprising at least one portion which is not overmolded.
Brunet discloses selectively overmolding a reinforcement and at least a portion of the hinge region not being overmolded.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of An in view of the teachings of Brunet to include a flexible retention net with at least a portion thereof in the hinge region not overmolded so as to provide a region proximal the airbag to protect the airbag (overmolded portion) and to allow the hinge to be folded with a small radius of curvature (Reference is made to Brunet).




Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616